                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

ISRAEL PLASENCIA,                         )
                                          )
                     Petitioner,          )
                                          )
              v.                          )      CAUSE NO. 3:18-CV-961-JD-MGG
                                          )
WARDEN,                                   )
                                          )
                     Respondent.          )

                                   OPINION AND ORDER

       Israel Plasencia, a prisoner without a lawyer, filed an amended petition pursuant

to 28 U.S.C. § 2254 challenging his prison disciplinary case WCC 17-02-92. ECF 3. The

Warden filed a motion to dismiss the petition on March 28, 2019. ECF 9. Plasencia did

not respond to the motion and the time to do so has passed. See N.D. Ind. L.R. 7-

1(d)(2)(A).

       On March 14, 2017, a Disciplinary Hearing Officer (DHO) found Plasencia guilty

of possessing a cell phone in violation of Indiana Department of Correction (IDOC)

policy A-121. ECF 3 at 1; 9-7 at 1. As a result, the only grievous sanction imposed was

the loss of 90 days of earned credit time, however, that sanction was suspended. ECF 9-

7 at 1. The time for imposing the suspended sanction has now expired because, under

IDOC policy, “[t]he length of time that an offender may be under a suspended sanction

is six (6) months from the date of the disciplinary hearing that imposed the suspended

sanction.” See Disciplinary Code for Adult Offenders, IDOC Policy & Administrative

Procedures No. 02-04-101, § IX(E)(3)(d)(1), at 37 (effective June 1, 2015). In other words,
because the suspended sanction expired on September 14, 2017, it cannot be enforced.

The Warden has moved to dismiss Plasencia’s petition on the basis that he did not

suffer any grievous loss which would impact the length of his sentence and is therefore

not entitled to habeas corpus relief.

        A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Because the disciplinary hearing has not

resulted in the lengthening of the duration of Plasencia’s confinement, habeas corpus

relief is not available. Therefore, Plasencia’s amended petition will be denied.

        For these reasons, the Warden’s motion to dismiss (ECF 9) is GRANTED and

Plasencia’s amended petition (ECF 3) is DENIED. The Clerk is directed to CLOSE the

case.

        SO ORDERED on April 16, 2019

                                               /s/ JON E. DEGUILIO
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
